Citation Nr: 1013066	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-02 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residual scarring of the anterior axillary line of the left 
side, as a result of surgical excision of lipoma of the left 
breast.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active service extended from October 1944 to 
May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which benefits for a scar as a residual of 
surgery to the left axilla to remove a lipoma, pursuant to 
38 U.S.C.A. § 1151.  A 10 percent disability rating was 
assigned effective March 2004.  Subsequently, the Veteran 
has moved to the jurisdiction of the VA RO in Jackson, 
Mississippi.  

The case was previously before the Board in June 2009, when 
it was remanded for an examination.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Post-surgical residuals of an excision of lipoma of the 
left breast are manifested by a superficial scar of the 
anterior axillary line of the left side just above the left 
breast tissue.  This scar is well healed; flat; difficult to 
identify on visual inspection; non-adherent to underlying 
tissue; but tender to light touch.

2.  Post-surgical residuals of an excision of lipoma of the 
left breast are also manifested by a superficial scar of the 
left posterior chest wall, which is well healed; flat; non-
adherent to underlying tissue; and not tender or painful.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual scaring of the anterior axillary line of the left 
side, as a result of surgical excision of lipoma of the left 
breast have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, Diagnostic Code 
(DC) 7804 (2008 & 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a rating in excess of 10 
percent for a scar of the anterior axillary line of the left 
side.  Benefits were granted pursuant to 38 U.S.C.A. § 1115 
and she was assigned a 10 percent rating effective March 3, 
2004, the original date of claim.  

In a claim for a greater original rating after an initial 
award of benefits, all of the evidence submitted in support 
of a veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate 
ratings can be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity resulting from a disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 
4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

A VA treatment record dated January 1990 reveals that 
Veteran had mass of the posterior axillary line of the left 
side.  That is a mass in the area of the left chest / breast 
in the region of her underarm area.  The mass was firm and 
movable consistent with a lipoma.  VA records reveal that 
surgery was conducted in February 1990 to excise this mass.  
The surgical report does indicate that a mass was excised.

VA surgical records reflect that she had a recurrence of the 
mass and surgical excision was again required in June 2001.  
A July 2001 follow-up treatment record indicated that the 
Veteran was unhappy with the surgical results; she 
complained of tenderness in the area of her left chest / 
breast area.  

A December 2001, VA record is more specific with her 
complaints.  It reveals that she reported a 6-month history 
of a burning pain of the left breast pain, which radiated 
from the left axilla (underarm) to the left nipple since the 
surgery.  This record contains a diagram showing the 
location of two surgical scars.  The first was a 6-
centimeter scar on anterior axillary line of the left side 
just above the left breast (left breast scar).  The second 
scar was left posterior axillary chest wall (left side, 
underarm scar).  She also reported complaints of left arm 
numbness at this time.  

A January 2002 VA treatment record noted the Veteran's past 
complaints of pain in the area of the left breast subsequent 
to the 2001 surgery.  Specifically, pain over the scar with 
radiation to the left nipple and a feeling of fullness of 
the left breast were reported.  However, this record dealt 
primarily with treatment for myofascial neck pain and 
indicated a history of documented degenerative joint disease 
of the cervical spine.  

In an October 2009 VA examination, the Veteran reported 
having symptoms of burning pain in her left breast 
subsequent to the June 2001 surgery.  She also reported 
symptoms of numbness and pain in her left arm which she 
described as a feeling of the arm "going to sleep" with 
subsequent radiating pain.  She indicated no impairment of 
activities of daily living with the exception of needing 
help dressing with garments that required they be pulled 
over her head.  However, this was noted to be as a result of 
right arm pain, not left sided pain.  

Physical examination revealed a 1 1/2-inch scar on the 
anterior axillary line of the left breast tissue, the left 
breast scar.  It was flat, the same color as the surrounding 
skin, and difficult to identify on visual inspection.  The 
scar was not attached to underlying tissue and there was no 
evidence of tissue loss or muscle loss.  The scar was 
superficial and tender to touch.  The examiner noted 
tenderness in the area of the scar approximately 5 inches in 
width and 6 inches in length.  

The second scar noted was the left side, underarm scar that 
was described as being on the posterior chest wall.  This 
scar was superficial; well healed; flat; non-adherent to 
underlying tissue; and not tender or painful.  

The examiner indicated the Veteran's complaints were related 
to subjective complaints of pain and tenderness of the 
breast scar to touch and movement.  The examiner indicated 
that this scar did provide some limitation to daily 
activities as noted by the need for assistance with dressing 
with garments that required they be pulled over her head.  
However, the Board again notes that this was indicated to 
involve right arm pain, not left arm or chest pain.  

The examiner also indicated that the Veteran's complaints of 
left arm numbness and pain were related to degenerative 
joint disease of the cervical spine and were unrelated to 
the anterior chest surgery.  This examination report is 
adequate.  It contains appropriate physical findings and 
stated bases to support the examiner's conclusions and 
diagnoses.  

At the onset, the Board notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 
38 C.F.R. § 4.118, were revised effective October 23, 2008. 
See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current 
schedular criteria.  Should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the liberalizing 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-2003.

As set forth in the Federal Register, the revised criteria 
apply to all applications for benefits received by VA on or 
after the effective date of October 23, 2008.  See 73 Fed. 
Reg. 54,710 (Sept. 23, 2008).  However, the regulations also 
indicate that a veteran who was rated under DCs 7800 to 7805 
prior to October 23, 2008, can request review of under the 
new criteria irrespective or whether the disability has 
increased, but that the effective date of any increase under 
the new rating criteria cannot be effective before October 
23, 2008.  See 38 C.F.R. § 4.118 (2009).  

In this case, the Veteran's scar disability has been 
considered under both sets of rating criteria.  It was 
considered under the old criteria in the January 2005 rating 
decision and the December 2006 statement of the case.  It 
was considered under the current rating criteria in the 
January 2010 supplemental statement of the case. 

The Veteran's surgical scar of the left breast, anterior 
axillary line of the left side, is currently rated at a 10 
percent disability rating under DC 7804.  Under the prior 
rating criteria, a scar not involving the head, face, or 
neck can be rated under DCs 7801, 7802, 7803, 7804, and/or 
7805.  38 C.F.R. § 4.118 (2008).  However, assigning 
multiple ratings for a veteran's scar disability would 
constitute prohibited pyramiding. 38 C.F.R. § 4.14.

Under DC 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 20 
percent rating when the scars cover an area or areas 
exceeding 77 square centimeters (sq. cm.).  Under DC 7802 
only a 10 percent rating can be assigned for a scar, other 
than on the head, face, or neck, that is that is 
superficial, does not cause limited motion, and exceeds an 
area of 929 sq. cm.  Under DC 7803, only a 10 percent rating 
is warranted for a scar that is superficial and unstable.  
38 C.F.R. § 4.118, DCs 7801, 7802, 7803 (2008).  

Under DC 7804, only a 10 percent rating is warranted for a 
scar that is painful on examination.  A superficial scar is 
defined as one not associated with underlying tissue damage.  
The 10 percent rating was assigned pursuant to these 
criteria.  

The evidence shows that the Veteran has a single scar of the 
left breast, which is tender and painful, but is well healed 
and stable, without any tissue loss.  Accordingly, a 10 
percent disability rating was properly assigned under this 
DC 7804.  The evidence does not show that a rating in excess 
of 10 percent is warranted under the prior rating criteria.  
Specifically, the surgical scar of the left breast was not 
unstable, did not cause limited motion or functional 
impairment, or was of great enough surface area to warrant 
the assignment of a rating in excess of 10 percent.    

Next, DC 7805 addresses scars and indicates they can be 
rated on limitation of function of affected part. In this 
case, the evidence does not show that the scars by 
themselves cause any limitation of function.  While she 
asserted that she needed assistance in putting on garments 
that went over her head, the 2009 VA examination indicated 
it was due to right arm pain, not left arm pain resulting 
from the surgical scars.  Moreover, there is a large volume 
of VA medical evidence of record, which showed that she had 
continuing complaints of bilateral shoulder pain related to 
degenerative disc disease of the cervical spine and both 
shoulder, which is unrelated to the surgical scar.  

The rating criteria for DC 7804 changed effective October 
23, 2008.  Under the new rating criteria, one or two scars 
that are unstable or painful warrant a 10 percent rating.  
Three or four scars that are unstable or painful warrant a 
20 percent rating.  

In this case, the evidence establishes that the Veteran has 
two surgical scars; neither is unstable, and only one is 
painful.  Accordingly, a 10 percent rating, but no more, is 
warranted under the current rating criteria. 

The Board has also considered the Veteran's statements that 
her disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses. Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability of this disability according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
her scar disability has been provided by the medical 
personnel who have examined her during the current appeal 
and who have rendered pertinent opinions in conjunction with 
the evaluations.  The medical findings (as provided in the 
examination report and clinical evidence) directly address 
the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (interest in the outcome of a 
proceeding may affect the credibility of testimony).  

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of the presently-assigned 10 
percent rating for residual scarring.  There is no doubt to 
be resolved and a higher rating is not warranted. 

Finally, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by 
a letter dated June 2004, with respect to her claim for 
benefits for the residuals of residual of surgical excision 
of lipoma of the left breast pursuant to 38 U.S.C.A. § 1151.  
This notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim, the relative duties of VA and the claimant to obtain 
evidence, and notification of the laws regarding degrees of 
disability and effective dates.  

This notification did not specifically comply with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, in cases where entitlement to benefits has 
been granted and an initial disability rating and effective 
date have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Accordingly, once the 
benefits were granted and a disability rating and effective 
date was assigned, § 5103(a) notice was no longer required 
in the present case.

VA has obtained VA treatment records, a VA examination 
report, assisted the Veteran in obtaining evidence, and 
afforded her the opportunity to present statements and 
evidence.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file and she has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination). See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  Thus, VA has 
substantially complied with the notice and assistance 
requirements and she is not prejudiced by a decision at this 
time.


ORDER

An initial rating in excess of 10 percent for residual 
scarring of the anterior axillary line of the left side, as 
a result of surgical excision of lipoma of the left breast, 
is denied.



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


